                                          Case 4:18-cv-00517-YGR Document 21 Filed 07/17/19 Page 1 of 2




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         PHILLIP PULLUM,
                                   4                                                         Case No. 18-cv-00517-YGR (PR)
                                                         Plaintiff,
                                   5
                                                  v.                                         ORDER OF DISMISSAL
                                   6
                                         RYAN TAJAGUE,1
                                   7
                                                         Defendant.
                                   8

                                   9          Plaintiff Phillip Pullum was a state prisoner proceeding pro se and in forma pauperis in

                                  10   this civil rights action pursuant to 42 U.S.C. § 1983. This action was filed on January 24, 2018.

                                  11   Dkt. 1. On April 11, 2019, Defendants gave notice of Plaintiff’s death by filing a document

                                  12   entitled, “Defendants City of Pleasanton and Officer Ryan Tajague’s Suggestion of Death Upon
Northern District of California
 United States District Court




                                  13   the Record Under the Federal Rules of Civil Procedure Rule 25(a)(1).” Dkt. 19. In an Order

                                  14   dated May 15, 2019, the Court elaborated on Defendants’ filing, stating as follows:

                                  15                   . . . the record shows that the attorney for Defendant Tajague and the
                                                       City of Pleasanton, Sheila D. Crawford, Esq., has filed with the Court
                                  16                   a suggestion of death of the litigant, stating that the Alameda County
                                                       Sherriff’s Office has informed her that Plaintiff died on November 27,
                                  17                   2018. Dkt. 19 at 1; Crawford Decl. ¶¶ 2-3; Dkt. 19-1 at 4. Attorney
                                                       Crawford has also submitted a declaration indicating that on March
                                  18                   27, 2019, she served Plaintiff’s mother, Linda Teasley-Pearson,2 with
                                                       a copy of the Suggestion of Death upon the Record. Crawford Decl.
                                  19                   ¶ 7; Dkt. 19-1 at 6.
                                  20   Dkt. 20 at 1-2 (footnote renumbered).

                                  21          Rule 25(a)(1) provides:

                                  22                   If a party dies and the claim is not thereby extinguished, the court may
                                                       order substitution of the proper parties. The motion for substitution
                                  23                   may be made by any party or by the successors or representatives of
                                  24

                                  25
                                              1
                                                The Court has corrected the spelling of Defendant Tajague’s last name, which was
                                       originally misspelled as “Tujague” in prior orders. Compare Dkt. 19 at 1 with Dkt. 16 at 1-2.
                                  26          2
                                                 Ms. Teasley-Pearson has been identified by Attorney Crawford as Plaintiff’s mother after
                                  27   that attorney “conducted a reasonable investigation as to a legal representative of [Plaintiff’s]
                                       estate or an appropriate successor upon which to serve notice of . . . Suggestion of Death Upon the
                                  28   Record Under the Federal Rules of Civil Procedure Rule 25(a)(1) . . . .” Crawford Decl. ¶¶ 4-7.
                                          Case 4:18-cv-00517-YGR Document 21 Filed 07/17/19 Page 2 of 2



                                                      the deceased party and, together with the notice of hearing, shall be
                                   1                  served on the parties as provided in Rule 5 and upon persons not
                                                      parties in the manner provided in Rule 4 for the service of a summons,
                                   2                  and may be served in any judicial district. Unless the motion for
                                                      substitution is made not later than 90 days after the death is suggested
                                   3                  upon the record by service of statement of the fact of the death as
                                                      provided for herein for the service of the motion, the action shall be
                                   4                  dismissed as to the deceased party.
                                   5   Fed. R. Civ. P. 25(a)(1). In order for the ninety-day period for substitution to be triggered, a party

                                   6   must formally suggest the death of the party upon the record and must serve other parties and

                                   7   nonparty successors or representatives of the deceased with a suggestion of death in the same

                                   8   manner as required for service of the motion to substitute. Fed. R. Civ. P. 25(a)(1); Barlow v.

                                   9   Ground, 39 F.3d 231, 233 (9th Cir. 1994). Non-party successors or representatives of the

                                  10   deceased party must be served the suggestion of death in the manner provided by Rule 4 for the

                                  11   service of a summons. Barlow, 39 F.3d at 232-34.

                                  12          As explained above, Defendants identified and personally served one potential successor
Northern District of California
 United States District Court




                                  13   on March 27, 2019. See Crawford Decl. ¶ 6; Ex. B. Thus, Defendants’ April 11, 2019 filing

                                  14   entitled, “Defendants City of Pleasanton and Officer Ryan Tajague’s Suggestion of Death Upon

                                  15   the Record Under the Federal Rules of Civil Procedure Rule 25(a)(1),” triggered the ninety-day

                                  16   period set forth in Rule 25 of the Federal Rules of Civil Procedure. See Barlow, 39 F.3d at 233;

                                  17   Fed. R. Civ. P. 25(a)(1). Because no motion for substitution was filed on or before July 10, 2019

                                  18   (which is 90 days after the April 11, 2019 filing), the Court DISMISSES this action pursuant to

                                  19   Rule 25(a).

                                  20          The Clerk of the Court is directed to correct the spelling of Defendant’s name on the Court

                                  21   docket by substituting “Tajague” for “Tujague.”

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 17, 2019

                                  24                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
                                                                                         2
